                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL O'LEARY as Administrator Ad Prosequendum for
the Estate of Shawn Patrick O'Leary, Deceased

   vs.                                                         NO:2-16-CV-0 1393

 WEXFORD HEALTH SOURCES, INC.; RAUL                            JURY TRIAL
 YANKELEVICH, M.D.~ STEPHEN RITZ, D.O.                         DEMANDED




                 Motion for Reconsideration

  Per court Order entered on November 20, 2019, Sonia Perez Chaisson,
esquire, respectfully moves for reconsideration of that Order as directed by the
Court, and respectfully states as follows;

         1. I respectfully apologize to Magistrate Rice, for my behavior during
         the November 2019 telephone conference. It was not my intention to
         offend anyone, and as soon as I realized Magistrate Rice was
         offended, I immediately apologized and am doing so again.

         2. I also, respectfully apologize to the Honorable Judge Padova for
         my behavior in any telephone conferences where I interrupted him.

         3. While it is not an excuse, I have recently suffered the deaths of
         two family members which has caused me great distress.

         4. I respectfully request the Court reconsider its November 20, 2019
         order, and allow me to continue representing plaintiff Michael
         O'Leary in this matter. Additionally, Mr Michael O'Leary desires that I
         continue to represent him in this case. By way of further explanation
         there has been a great deal of animosity between Michael O'Leary
         and attorney John L. Rollins, and I have been advised by Mr. O'Leary
         that he has discharged Mr. Rollins, See Rule 1.16(a)(3).

         5. Mr. O'Leary has advised that he consulted other Pennsylvania
         counsel but wishes me to remain as counsel as I'm thoroughly
         familiar with the case.
,.
✓




           6. It has been noted that the court has entered a fine against me. I
           respectfully request that the court reconsider the amount of the fine,
           or grant me additional time to pay the fine.




     r~bnri~
     IS/Sonia Perez Chaisson ,
     Esquire

     cc Kenneth Powell, Jr,
     Esquire

     John L. Rollins, Esquire
SONIA PEREZ CHAISSONTHE LAW OFFICES OF SONIA
PEREZ CHAISSON
2801 Ocean Park Boulevard,

Santa Monica, CA 904053107738788

LawfirmofsoniaP.Chaisson@gmail.com




November 25, 2019


United States District Court for the Eastern District
US Courthouse
Attn: Clerk of Courts
601 Market Street, Room 17613
Philadelphia, PA 19106




Dear Clerk of Courts:


 Per the Order of the Honorable Judge R. Padova dated November 20, 2019, I am enclosing a Motion

for Reconsideration. I attempted to file it online, however I was informed that as long as my Pro Hae

Vice is inactive is not possible to access the online filing system,. I was directed to file it with you.

Please contact me if you have any questions. Thank you for your time,




Sonia Perez Chaisson, Esquire
